DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 FEB 2022 2022 has been entered.
 
Response to Amendment
Examiner notes the amendment filed 01 FEB 2022.  The status of the claims is as follows:
Claims 1-3, 5, 6, 9, 11, 13, 14, 16, 18, 22, and 26-35 are pending.
Claims 1, 3, 11, 22, and 29 are amended.
Claims 4, 7, 8, 10, 12, 15, 17, 19-21, and 23-25 are canceled.
Claims 34 and 35 are new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11, 13, 14, 16, 18, 26, 27, and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanjolia ‘780 (U.S. PGPub 2011/0165780).  With regards to Claim 3 and dependents, Examiner cites Carpenter ‘768 (U.S. PGPub 2002/0129768) for its definition at Column 1 Lines 16-17 that includes ALD methods in the broader family of CVD methods; therefore, for Claim 3 and dependents, CVD processes are considered to include ALD processes.
Claim 1 – Kanjolia ‘780 teaches a method of forming a ruthenium-containing film by atomic layer deposition (ALD) (PG 0012, ALD), the method comprising
performing one or more cycles to form the ruthenium-containing film (PG 0047, 300 cycles), wherein each cycle comprises delivering at least one precursor (PG 0028, ruthenium precursor), an oxygen-free co-reactant (PG 0030, oxygen-free co-reactant variation), and a purge gas (PG 0045, argon; PG 0046, precursor / purge / precursor / purge sequence in every cycle) to a substrate (PG 0028, film formed on substrates) to form the ruthenium-containing film, wherein the at 3 (Formula I) (PG 0019)
wherein L is selected from the group consisting of a linear or branched C2-C6-alkenyl and a linear or branched C1-C6-alkyl; and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6-alkenyl, C1- C6-alkyl, alkoxy and NR1R2; wherein R1 and R2 are independently alkyl or hydrogen (PG 0019); and
after completing the one or more cycles (PG 0046, precursor /purge / precursor / purge; the precursor / purge / precursor completes the cycle as claimed and therefore the second purge step is after a completed cycle as claimed) annealing the ruthenium-containing film under vacuum (PG 0041, 1 torr) or in the presence of an inert gas (e.g. PG 0045-0046, the final purge step of ALD is 8 seconds of heating the substrate under argon.  Annealing is heat treatment of a material.), wherein the annealing is performed at about 300 degrees Celsius (PG 0039, 300 degrees Celsius).  
Claim 2 – Kanjolia ‘780 teaches the method of claim 1, wherein the oxygen-free co-reactant is selected from the group consisting of NH3, H2, hydrazine, or alkylhydrazine (PG 0031).
Claim 26 – Kanjolia ‘780 teaches the method of claim 1, wherein the inert gas comprises Ar (PG 0045) and the reducing gas comprises H2 (PG 0031).  
Claim 27 – Kanjolia ‘780 teaches the method of claim 1, wherein the substrate temperature is from about 150°C to about 350°C (PG 0039, 300 degrees Celsius).
Claim 29 – Kanjolia ‘780 teaches the method of claim 1, wherein the ruthenium-containing film is conformally deposited (PG 0003, ALD is a conformal deposition process; PG 0038 is an ALD process).  
Claim 30 – Kanjolia ‘780 teaches the method of claim 1, wherein L is a linear or branched dienyl-containing moiety (PG 0020), and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6- alkenyl, alkoxy and NR1R2; and R1 and R2 are independently alkyl or hydrogen (PG 0021 with reference to PG 0019).  
Claim 31 – Kanjolia ‘780 teaches the method of claim 1, wherein L is a linear or branched dienyl-containing moiety selected from the group consisting of butadienyl, pentadienyl, hexadienyl, heptadienyl and octadienyl (PG 0020).  
Claim 32 – Kanjolia ‘780 teaches the method of claim 1, wherein the at least one precursor is selected from the group consisting of:
(η4-buta- 1,3-diene)tricarbonylruthenium (PG 0024);
(η4-2,3-dimethylbuta-1,3-diene)tricarbonylruthenium (PG 0025); and
(η4-2-methylbuta-1,3-diene)tricarbonylruthenium (PG 0026).  
Claim 33 – Kanjolia ‘780 teaches the method of claim 1, wherein the substrate is selected from the group consisting of silicon, silicon oxide, silicon nitride, tantalum, tantalum nitride, or copper (PG 0032).
Claim 34 – Kanjolia ‘780 teaches the method of Claim 1, wherein the ruthenium-containing film comprises substantially no nitrogen (PG 0031, hydrogen as co-reactant; in this case, reactants are disclosed which contain no nitrogen (e.g. PG 0024-0026 and hydrogen) and films using these reagents would necessarily have no nitrogen). 

Claim 3 – Kanjolia ‘780 teaches a method of forming a ruthenium-containing film by CVD (PG 0012, ALD; as discussed above, CVD is held to include ALD), the method comprising
performing one or more cycles to form the ruthenium-containing film (PG 0047, 300 cycles), wherein each cycle comprises delivering at least one precursor (PG 0021, ruthenium precursor), a non-oxygen co-reactant selected from the group consisting of hydrazine and alkylhydrazine (PG 0031), and a purge gas (PG 0045, argon; PG 0046, precursor / purge / precursor / purge sequence in every cycle) to a substrate (PG 0028, film formed on substrates) to form the ruthenium- containing film, wherein the at least one precursor corresponds in structure to Formula I: (L)Ru(CO)3 (Formula I) (PG 0019)
wherein L is selected from the group consisting of a linear or branched C2-C6-alkenyl and a linear or branched C1-C6-alkyl; and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6-alkenyl, C1- C6-alkyl, alkoxy and NR1R2; wherein R1 and R2 are independently alkyl or hydrogen (PG 0019); and
after completing the one or more cycles (PG 0046, precursor /purge / precursor / purge; the precursor / purge / precursor completes the cycle as claimed and therefore the second purge step is after a completed cycle as claimed), annealing the ruthenium-containing film under vacuum (PG 0041, 1 torr) or in the presence of an inert gas (e.g. PG 0045-0046, the final purge step of ALD is 8 seconds of heating the substrate under argon.  Annealing is heat treatment of a material.), wherein the annealing is performed at about 300 degrees Celsius (PG 0039, 300 degrees Celsius).  
Claim 5 – Kanjolia ‘780 teaches the method of claim 3, wherein the inert gas comprises Ar (PG 0045) and the reducing gas comprises H2 (PG 0031).
Claim 6 – Kanjolia ‘780 teaches the method of claim 3, wherein the substrate temperature is from about 150°C to about 350°C (PG 0045, 300 degrees Celsius).
Claim 11 – Kanjolia ‘780 teaches the method of claim 3, wherein the ruthenium-containing film is conformally deposited (PG 0003, ALD is a conformal deposition process; PG 0038 is an ALD process).  
Claim 13 – Kanjolia ‘780 teaches the method of claim 3, wherein L is a linear or branched dienyl-containing moiety (PG 0020), and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6- alkenyl, alkoxy and NR1R2; and R1 and R2 are independently alkyl or hydrogen (PG 0021 with reference to PG 0019).  
Claim 14 – Kanjolia ‘780 teaches the method of claim 3, wherein L is a linear or branched dienyl-containing moiety selected from the group consisting of butadienyl, pentadienyl, hexadienyl, heptadienyl and octadienyl (PG 0020).  
Claim 16 – Kanjolia ‘780 teaches the method of claim 3, wherein the at least one precursor is selected from the group consisting of:
(η4-buta- 1,3-diene)tricarbonylruthenium (PG 0024);
(η4-2,3-dimethylbuta-1,3-diene)tricarbonylruthenium (PG 0025); and
(η4-2-methylbuta-1,3-diene)tricarbonylruthenium (PG 0026).  
Claim 18 – Kanjolia ‘780 teaches the method of claim 3, wherein the substrate is selected from the group consisting of silicon, silicon oxide, silicon nitride, tantalum, tantalum nitride, or copper (PG 0032).
Claim 35 – Kanjolia ‘780 teaches the method of Claim 3, wherein the ruthenium-containing film comprises substantially no nitrogen (Kanjolia ‘780 teaches a process commensurate with Claim 3 which produces a ruthenium-containing film.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.  See MPEP 2112.01.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia ‘780 in view of Kim ‘468 (U.S. PGPub 2013/0146468).
Claim 22 – Kanjolia ‘780 teaches a method of forming a ruthenium-containing film, the method comprising:
annealing the ruthenium-containing film under vacuum (PG 0041, 1 torr) or in the presence of an inert gas (e.g. PG 0045-0046, the final purge step of ALD is 8 seconds of heating the substrate under argon.  Annealing is heat treatment of a material.), at a temperature between about 300 – 400 degrees Celsius (PG 0039, 300 degrees Celsius),
wherein the ruthenium-containing film is formed from ALD (PG 0012, ALD) comprising delivering one or more of
(η4-buta- 1,3-diene)tricarbonylruthenium (PG 0024);
(η4-2,3-dimethylbuta-1,3-diene)tricarbonylruthenium (PG 0025); and
(η4-2-methylbuta-1,3-diene)tricarbonylruthenium (PG 0026)
and an oxygen-free co-reactant (PG 0030, oxygen-free co-reactant variation) to a substrate (PG 0028, film formed on substrates), wherein the oxygen-free co-reactant is selected from the group consisting of NH3, H2
Kanjolia ‘780 does not teach or suggest an annealing step such that the resistivity of the annealed film is at least about 10% less than the non-annealed film.  Kim ‘468 teaches a method of lowering the resistivity of a ruthenium-containing film (PG 0027), the method comprising:
annealing a formed ruthenium-containing film under vacuum in the presence of a reducing gas (PG 0026 in view of PG 0023, 2-30 Torr is vacuum conditions, hydrogen is a reducing gas) at a temperature between about 3000C-4000C (PG 0026, 300 degrees Celsius is expressly taught) to form an annealed ruthenium-containing film having a resistivity at least about 10% less than the ruthenium-containing film (PG 0027 in view of PG 0021; the as-deposited ruthenium film has a resistivity of 100-200 micro-ohm-cm, whereas the hydrogen treated film has a resistivity of about 60 micro-ohm-cm; this is a reduction of 40-70% depending on the initial ruthenium film).
Examiner notes that Kim ‘468 discloses materials commensurate with Kanjolia ‘780 (PG 0022, 0027), and both references disclose comparable uses for the formed films (Kanjolia ‘780 PG 0003, 0007; Kim ‘468 PG 0003, 0013).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kanjolia ‘780 to perform the hydrogen annealing treatment as suggested by Kim ‘468, as both references want to form ruthenium films for use in microelectronic / semiconductor applications and Kim ‘468 teaches that annealing the ruthenium film in hydrogen advantageously lowers the resistance of the film; since both .

Claims 28 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia ‘780 as applied to Claims 1 and 3 above, and further in view of Tseng ‘764 (U.S. Patent 6,503,764).
Claim 28 – Kanjolia ‘780 teaches the method of claim 1, but does not teach or suggest wherein the ruthenium-containing film has a thickness of about 1 nm to about 20 nm. Kanjolia ‘780 PG 0003 recognizes that the number of cycles performed is result-effective with regards to final thickness. Kanjolia ‘780 teaches that a particular use for the ruthenium-containing film is in DRAM devices (PG 0052). Tseng ‘764 teaches a method for making stacked capacitors in high density DRAM circuits (Column 2 Lines 34-36) and teaches that in DRAM devices which comprise ruthenium films, the ruthenium films may desirably be formed to a thickness of 100 – 1000 Angstroms (10 –  100 nm) (Column 3 Lines 6-9). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kanjolia ‘780 to deposit its ruthenium film to a thickness of 10 nm as suggested by Tseng ‘764, as Kanjolia ‘780 wants to form ruthenium-containing films for use in DRAM devices and Tseng ‘764 discloses methods of making DRAM devices which desirably comprise ruthenium films of 10 nm thickness.
Claim 9 – Kanjolia ‘780 teaches the method of claim 3, but does not teach or suggest wherein the ruthenium-containing film has a thickness of about 1 nm to about 20 nm. Kanjolia ‘780 PG 0003 recognizes that the number of cycles performed is result-effective with regards to final thickness. Kanjolia ‘780 teaches that a particular use for 

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 01 FEB 2022, with respect to the rejection(s) of claim(s) 22 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanjolia ‘780 in view of Kim ‘468.  Applicant argues that the amendment to Claim 22 overcomes the rejection of record.  Examiner agrees, since Kim ‘468 is drawn to forming a film by CVD means where the claim now expressly requires ALD means.  The previous rejection of Claim 22 is withdrawn.  However, upon further consideration, Examiner makes a new rejection of Claim 22 combining Kanjolia ‘780 with Kim ‘468 as discussed above.
The remainder of Applicant's arguments filed 01 FEB 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 7) that Kanjolia ‘780 does not disclose an anneal step commensurate with the claims.  Examiner respectfully disagrees.  The cited example of Kanjolia ‘780 comprises treatment of a substrate at 300 degrees Celsius under vacuum conditions (1 torr) and under the exposure of argon (the purge gas in the ALD process).  Annealing is heat treatment of a material; since the substrate is being heated, the ALD process reads on annealing the deposited material.  Further, this treatment is disclosed as being performed after a precursor / purge / precursor cycle commensurate with the claims; therefore, the second purge step of the listed ALD cycle reads on the anneal step as claimed.
Applicant argues (Page 7) that Claims 34 and 35 are novel over Kanjolia ‘780.  Examiner respectfully disagrees for the reasons cited above.
Applicant argues (Page 8) that Claim 22 is not prima facie obvious over Kim ‘468 and Kanjolia ‘780.  Examiner respectfully disagrees.  Upon further consideration, Examiner has altered this rejection to use Kanjolia ‘780 as the primary reference.  Both Kanjolia ‘780 and Kim ‘468 want to form ruthenium-containing films for use in microelectronic and semiconductor applications, as discussed above; both references also disclose comparable precursors for the purpose as disclosed above.  Kim ‘468 teaches that the hydrogen anneal of its ruthenium-containing film advantageously lowers the resistivity of the film; since the films in both references are desired for the same purposes, an advantageous treatment of a film in one reference would be desired for the other film to confer the same advantage for the same purpose.
Applicant argues (Page 9) that since there is no annealing step in Kanjolia ‘780, there is no reason to modify Kanjolia ‘780 to arrive at the invention of Claims 28 and 9.  
Applicant does not separately argue dependent claims other than Claims 9 and 28 as discussed above.  In the absence of arguments which serve to distinguish the dependent claims over the prior art, Examiner maintains the propriety of the rejection of the dependent claims as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 
/MICHAEL G MILLER/             Examiner, Art Unit 1712 

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712